UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 24, 2011 Cigna Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-08323 (Commission File Number) 06-1059331 (IRS Employer Identification No.) 900 Cottage Grove Road Bloomfield, Connecticut 06002 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. Today Cigna Corporation and HealthSpring, Inc. announced that they have signed a definitive agreement under which Cigna will acquire all of the outstanding shares of HealthSpring, Inc.Cigna will host a conference call to discuss the acquisition this morning at 8:45 a.m., as described in the news release attached hereto as Exhibit 99.1 and incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIGNA CORPORATION Date: October 24, 2011 By: /s/ Ralph J. Nicoletti Ralph J. Nicoletti Executive Vice President Chief Financial Officer Index to Exhibits Number Description Method of Filing Cigna Corporation and HealthSpring, Inc. joint news release dated October 24, 2011. Furnished herewith.
